DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) – 12/22/2020”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-13 of Remarks, filed 12/22/2020, with respect to amended claim 1 (and therefore dependent claims 2-3, 5, 7-8, 21, 24), and amended claim 9 (and therefore dependent claims 10-11, 13-15), and 25 (and therefore dependent 26-30) have been fully considered and are persuasive.  
Claims 4, 6, 12, 16-20, and 22-23 are being canceled by applicant. 
Examiner Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim Amendment:
Authorization for this examiner's amendment was given by Mr. Wu, Shen Bin, Attorney Registration No. 77497, on 04/1/2021.
The whole claim 21, after this amendment, will read as follows:
21. (Examiner Amended) The package according to claim [[4]] –1--, wherein a top surface of the encapsulant comprises a plurality of recesses.
Rejoinder of Non-Elected Withdrawn Claims: 
Claims 1-3, 5, 7-8, 21, and 24-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-11, and 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/28/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
1-3, 5, 7-8, 21, and 24-30 are pending for prosecution.
Reasons for Allowance
Claims 1-3, 5, 7-11, 13-15, 21, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a package comprising: “wherein the plurality of routing patterns and the plurality of connectors of the bridge structure are completely spaced apart from the encapsulant; a first die and a second die disposed over the bridge structure, wherein the first die is electrically connected to the second die through the bridge structure, and the first die and the second die are electrically connected to the first redistribution structure through the plurality of conductive pillars; and a second redistribution structure disposed between the first die and the bridge structure and between the second die and the bridge structure, wherein the plurality of connectors are in physical contact with the second redistribution structure” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-3, 5, 7-8, 21, 24 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method of manufacturing a package comprising: “the plurality of routing patterns and the plurality of connectors are completely spaced apart from the encapsulant; forming a second redistribution structure over the plurality of conductive pillars, the bridge structure, and the encapsulant, wherein the plurality of connectors are in physical contact with the second redistribution structure; disposing a first die and a second die on the second redistribution structure, wherein the first die and the second die are electrically connected to the second redistribution structure, the first die is electrically connected to the second die through the bridge structure, and the first die and the second die are electrically connected to the first redistribution structure through the plurality of conductive pillars; encapsulating the first die and the second die by an auxiliary encapsulant; and removing the carrier” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 9. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 9, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 9 is deemed patentable over the prior art.
	Claims 10-11, 13-15 are allowed as those inherit the allowable subject matter from claim 9.
Regarding the independent claim 25, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a package comprising: “a passivation layer laterally encapsulating the plurality of connectors, and a material of the dielectric layer is different from a material of the passivation layer; an adhesive layer disposed between the bridge structure and the first redistribution structure; a plurality of conductive pillars surrounding the bridge structure, wherein a height of the plurality of conductive pillars is substantially equal to a sum of a height of the adhesive layer and a height of the bridge structure; an encapsulant encapsulating the bridge structure, the adhesive layer, and the plurality of conductive pillars, wherein the plurality of routing patterns and the plurality of connectors of the bridge structure are completely spaced apart from the encapsulant” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 25. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 25, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 25 is deemed patentable over the prior art.
Claims 26-30 are allowed as those inherit the allowable subject matter from claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 “wherein the plurality of routing patterns and the plurality of connectors of the bridge structure are completely spaced apart from the encapsulant” and “a second redistribution structure disposed between the first die and the bridge structure and between the second die and the bridge structure, wherein the plurality of connectors are in physical contact with the second redistribution structure” as recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 1, 2021